

	

		II

		109th CONGRESS

		2d Session

		S. 2452

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Bayh (for himself

			 and Mr. Chambliss) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To prohibit picketing at the funerals of members and

		  former members of the armed forces.

	

	

		1.Short titleThis Act may be cited as the

			 Dignity for Military Funerals Act of

			 2006.

		2.FindingsCongress finds that—

			(1)article I,

			 section 8, of the Constitution of the United States grants Congress the power

			 to provide for the common Defence, To raise and support

			 Armies, and To provide and maintain a Navy;

			(2)the Supreme Court

			 of the United States has held that The constitutional power of Congress

			 to raise and support armies and to make all laws necessary and proper to that

			 end is broad and sweeping., United States v. O'Brien, 391 U.S. 367, 377

			 (1968) (citations omitted);

			(3)supporting our

			 armies and maintaining a Navy includes supporting soldiers, sailors, and

			 marines, and their families, after they are deceased;

			(4)our brave

			 military men and women put themselves at great risk to protect the freedom of

			 every American and our Nation as a whole;

			(5)every death of a

			 member of the armed forces is a tragic loss to our Nation;

			(6)all Americans

			 have tremendous gratitude for the courage and selflessness of the members of

			 the armed forces;

			(7)when a member of

			 the armed forces dies in the line of duty, the thoughts and prayers of the

			 entire Nation are with the family of the deceased at such an extraordinarily

			 difficult time;

			(8)it is generally

			 recognized that families have a substantial interest in organizing and

			 attending funerals for deceased relatives;

			(9)the interests of

			 families in privately and peacefully mourning the loss of deceased relatives

			 are violated when funerals are targeted for picketing and other public

			 demonstrations;

			(10)picketing of

			 funerals causes emotional disturbance and distress to grieving families who

			 participate in funerals; and

			(11)full opportunity

			 exists under this Act and the amendments made by this Act for the exercise of

			 freedom of speech and other constitutional rights at times other than within 1

			 hour prior to or during the funeral of a member of the armed forces and 1 hour

			 following the conclusion of such a funeral.

			3.DefinitionsIn this Act—

			(1)the term

			 armed forces has the meaning given the term in section 101 of

			 title 10, United States Code;

			(2)the term

			 funeral of a member or former member of the armed forces means any

			 ceremony, procession, or memorial service held in connection with the burial or

			 cremation of a member or former member of the armed forces;

			(3)the term

			 picketing means protest activities engaged in by any person within

			 300 feet of a cemetery, mortuary, or church during the period beginning 1 hour

			 prior to the funeral of a member of the armed forces and ending 1 hour after

			 the conclusion of such a funeral; and

			(4)the term

			 protest activities includes, with respect to any funeral—

				(A)oration, speech,

			 or similar conduct before an assembled group of people that is not part of the

			 funeral or ceremony,

				(B)the display of

			 placards, banners, posters, flags, or similar devices that are not part of the

			 funeral or ceremony, and

				(C)the distribution

			 of any handbill, pamphlet, leaflet, or other written material that is not part

			 of the funeral or ceremony.

				4.Prohibition on

			 picketing at funerals of military personnel

			(a)In

			 GeneralNo State or unit of local government shall issue a permit

			 allowing, or otherwise authorize, picketing during the funeral of a member or

			 former member of the armed forces.

			(b)Criminal

			 prohibition

				(1)In

			 generalChapter 67 of title 18, United States Code, is amended by

			 adding after section 1386 the following:

					

						1387.Prohibition

				on picketing at funerals of military personnel

							(a)In

				GeneralIt shall be unlawful for any person to engage in

				picketing at the funeral of a member or former member of the armed forces

				.

							(b)PenaltyAny

				person who violates subsection (a) shall be fined under this title, imprisoned

				for not more than 5 years, or both.

							(c)DefinitionsIn

				this section—

								(1)the term

				armed forces has the meaning given the term in section 101 of

				title 10;

								(2)the term

				funeral of a member or former member of the armed forces means any

				ceremony, procession, or memorial service held in connection with the burial or

				cremation of a member or former member of the armed forces;

								(3)the term

				picketing means protest activities engaged in by any person within

				300 feet of a cemetery, mortuary, or church during the period beginning 1 hour

				prior to the funeral of a member of the armed forces and ending 1 hour after

				the conclusion of such a funeral; and

								(4)the term

				protest activities includes, with respect to any funeral—

									(A)oration, speech,

				or similar conduct before an assembled group of people that is not part of the

				funeral or ceremony,

									(B)the display of

				placards, banners, posters, flags, or similar devices that are not part of the

				funeral or ceremony, and

									(C)the distribution

				of any handbill, pamphlet, leaflet, or other written material that is not part

				of the funeral or

				ceremony.

									.

				(2)Conforming

			 amendmentThe table of sections for chapter 67 of title 18,

			 United States Code, is amended by adding after the item related to section 1386

			 the following:

					

						

							1387. Prohibition on picketing at funerals of military

				personnel.

						

						.

				5.NonpreemptionNothing in this Act or the amendments made

			 by this Act shall be construed to preempt any State or local law that affords

			 greater protection to individuals attending the funeral of a member or former

			 member of the armed forces.

		6.SeverabilityIf any provision of this Act, the amendments

			 made by this Act, or the application of such provision or amendment to any

			 person or circumstance is held to be unconstitutional, the remainder of this

			 Act, the amendments made by this Act, and the application of the provisions of

			 such to any person or circumstance shall not be affected thereby.

		

